 



Exhibit 10.24

CONSENT AND WAIVER AGREEMENT

     This Consent and Waiver Agreement, dated as of January 12, 2005 (the
“Consent Agreement”) is by and among BOWNE & CO., INC., a Delaware corporation
(the “Parent Borrower”), FLEET NATIONAL BANK, A BANK OF AMERICA COMPANY, and the
other lending institutions listed on Schedule 1 to the Credit Agreement (each a
“Lender”, and collectively, the “Lenders”), FLEET NATIONAL BANK, A BANK OF
AMERICA COMPANY, as Agent for the Lenders, JPMORGAN CHASE BANK, as Documentation
Agent (the “Documentation Agent”), and WACHOVIA BANK, NATIONAL ASSOCIATION, as
Syndication Agent (the “Syndication Agent”; together with the Agent and the
Documentation Agent, the “Agents”).

     WHEREAS, the Parent Borrower, the Lenders and the Agents are party to that
certain Credit Agreement, dated as of July 2, 2002 (the “Original Credit
Agreement”), as previously amended by the First Amendment to Credit Agreement,
dated as of March 28, 2003 (the “First Amendment”), by the Second Amendment to
Credit Agreement, dated as of September 18, 2003 (the “Second Amendment”) and
the Third Amendment to Credit Agreement, dated as of October ___, 2004 (the
“Third Amendment”; together with the Original Credit Agreement as amended by the
First Amendment and the Second Amendment is hereinafter referred to as the
“Credit Agreement”);

     WHEREAS, Parent Borrower has requested certain consents and waivers
regarding Section 8.16 of the Credit Agreement in order to permit the use of
proceeds from the Bowne Business Solutions Disposition for the repurchase of up
to $25,000,000 aggregate principal amount of the Subordinated Debentures issued
by the Parent Borrower pursuant to the Indenture (the “Subordinated Debenture
Repurchase”);

     WHEREAS, the Lenders have agreed, subject to the terms and conditions set
forth in this Consent Agreement, to approve the requested consents and waivers
to Section 8.16;

     NOW, THEREFORE, in consideration of these premises, the promises, mutual
covenants and agreements contained in this Consent Agreement and fully intending
to be legally bound hereby, the parties hereby agree as follows:



1.   CAPITALIZED TERMS.

     Terms used in this Consent Agreement which are not defined herein, but
which are defined in the Credit Agreement, shall have the same respective
meanings herein as therein.



2.   CONSENT AND WAIVER.

     Subject to this Consent Agreement becoming effective upon the satisfaction
of the conditions set forth in Section 5 below and the limitations set forth
below, the Lenders hereby waive the provisions of Section 8.16 of the Credit
Agreement, and otherwise provide their consent, to the extent necessary, to
permit the use of proceeds from the Bowne Business Solutions Disposition for the
repurchase of up to $25,000,000 aggregate principal amount of the Subordinated
Debentures issued by the Parent Borrower pursuant to the Indenture (at a
purchase price equal to the principal amount thereof, accrued and unpaid
interest thereon and subject to

 



--------------------------------------------------------------------------------



 



any market premium or discount); provided, however, that this waiver and consent
shall only be effective with respect to any such repurchase if on the date of
such repurchase there is no Aggregate Credit Exposure; provided further,
however, that this consent and waiver shall only be effective with respect to
repurchases effected within ninety (90) days of the “Consent Agreement Effective
Date” (as such term is defined in Section 5 hereof).



3.   REAFFIRMATION OF GUARANTY.

     Each of the Guarantors hereby reaffirms its continuing obligations to the
Agent and the Lenders under the Guaranty and agrees that neither this Consent
Agreement (including, without limitation, the consents and waivers contained
herein), the transactions contemplated by this Consent Agreement nor any further
agreements or arrangements whatsoever relating to the Credit Agreement shall in
any way affect the validity and enforceability of the Guaranty or reduce,
impair, or discharge the obligations of any of the Guarantors thereunder.



4.   REPRESENTATIONS, WARRANTIES AND COVENANTS.

     Parent Borrower represents, warrants and agrees that:



  4.1   Representations in Credit Agreement. Each of the representations and
warranties made by Parent Borrower in the Credit Agreement is true, correct and
complete on and as of the date hereof with the same full force and effect as if
each of such representations and warranties had been made by the Parent Borrower
on the date hereof and in this Consent Agreement (except to the extent such
representations and warranties expressly relate to an earlier date). Each of
such representations and warranties (except to the extent such representations
and warranties expressly relate to an earlier date) together with each of the
representations and warranties contained in this Consent Agreement shall be true
and correct on and as of the Consent Agreement Effective Date, as if such
representations and warranties were made on such date.     4.2   No Default or
Event of Default. No Default or Event of Default currently exists (or will exist
after giving effect to all of the arrangements and transactions contemplated by
this Consent Agreement).     4.3   Binding Effect of Documents; Consent
Agreement as Loan Document. This Consent Agreement and all documents being
executed by the Credit Parties in connection herewith have been duly authorized,
executed and delivered by each Credit Party and are in full force and effect as
of the date hereof and the agreements and obligations of each such Credit Party
contained herein and therein constitute the legal, valid, and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally. This Consent
Agreement constitutes a Loan Document.

2



--------------------------------------------------------------------------------



 



5.   CONDITIONS TO EFFECTIVENESS.

     This Consent Agreement, including the consents and waivers contained
herein, shall become effective on the first date when all of the following
conditions are met (the “Consent Agreement Effective Date”):



  5.1   Counterparts to Consent Agreement. The Agent shall have received
counterparts hereof signed by the Required Lenders and all of the Credit Parties
(or, in the case of any Required Lender as to which an executed counterpart
shall not have been received, the Agent shall have received in form satisfactory
to it a telecopy or other written confirmation from such party of execution of a
counterpart hereof by such party);     5.2   Other Fees and Expenses. The Agent
shall have received payment of all other costs, fees and expenses (including,
without limitation, reasonable legal fees and expenses for which invoices shall
have been submitted to the Parent Borrower) in connection with the Loan
Documents;     5.3   Additional Documents. The Agent shall have received all
documents it may reasonably request relating to the corporate or other authority
for this Consent Agreement and the other documents related thereto, and any
other matters relevant hereto, all in form and substance satisfactory to the
Agent; and     5.4   Note Purchase Agreement. The Agent shall have received
evidence satisfactory to it that either (a) the “Required Holders” (as such term
is defined in the Note Purchase Agreement) have consented to the Subordinated
Debenture Repurchase, or (b) all of the outstanding notes issued under the Note
Purchase Agreement have been prepaid and satisfied in full (including any
“Make-Whole Amount”, as defined in the Note Purchase Agreement).

provided that this Consent Agreement (and the consents and waivers contained
herein) shall not become effective or be binding upon any party hereto unless
all of the foregoing conditions are satisfied not later than March 1, 2005.
Promptly after the Consent Agreement Effective Date occurs, the Agent shall
notify the Parent Borrower and the Lenders thereof, and such notice shall be
conclusive and binding on all parties hereto.



6.   RATIFICATION; MISCELLANEOUS.

     Except as expressly amended, consented to or waived hereby, the Credit
Agreement and all documents, instruments and agreements related thereto are
hereby ratified and confirmed in all respects. All references to the Credit
Agreement in any Loan Document or related agreement or instrument shall
hereafter refer to the Credit Agreement as amended hereby.



7.   NO IMPLIED WAIVER.

     Except as expressly provided herein, nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligations of any of the Credit Parties or any right of the Agent or any Lender
consequent thereon.

3



--------------------------------------------------------------------------------



 



8.   EXPENSES.

     Regardless of whether the Consent Agreement Effective Date ever occurs,
Parent Borrower agrees to pay all reasonable fees and expenses incurred by Agent
in connection with the preparation and negotiation of this Consent Agreement,
including, without limitation, the reasonable fees and expenses of Agent’s
counsel.



9.   COUNTERPARTS.

     This Consent Agreement may be executed in one or more counterparts, each of
which shall be deemed an original but which together shall constitute one and
the same instrument.



10.   GOVERNING LAW.

     THIS CONSENT AGREEMENT SHALL FOR ALL PURPOSES BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAW).

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Consent Agreement as of
the day first written above.

     

  PARENT BORROWER:
 
   

  BOWNE & CO., INC., Parent Borrower
 
   

  By: /s/ WILLIAM J. COOTE

  Name: William J. Coote

  Title: Vice President and Treasurer
 
   

  LENDERS:
 
   

  FLEET NATIONAL BANK,

  A BANK OF AMERICA COMPANY,

  as a Lender and as Agent
 
   

  By: /s/ JANA L. BAKER

  Name: Jana L. Baker

  Title: Vice President
 
   

  JPMORGAN CHASE BANK, as a Lender

  and as Documentation Agent
 
   

  By: /s/ LOUIS MASTRIANNI

  Name: Louis Mastrianni

  Title: Vice President
 
   

  WACHOVIA BANK, NATIONAL ASSOCIATION,

  as a Lender
 
   

  By: /s/ KRISTEN CARVER

  Name: Kristen Carver

  Title: Assistant Vice President
 
   

  HSBC BANK USA, as a Lender
 
   

  By: /s/ BRUCE WICKS

  Name: Bruce Wicks

  Title: First Vice President
 
   

  THE ROYAL BANK OF SCOTLAND, PLC, as a Lender
 
   

  By: /s/ PHILIPPE SANDMEIER

  Name: Philippe Sandmeier

  Title: Senior Vice President

5



--------------------------------------------------------------------------------



 



     

  U.S. BANK N.A., as a Lender
 
   

  By:                                                             

  Name:

  Title:
 
   

  THE BANK OF NEW YORK, as a Lender
 
   

  By: /s/ KEN SNEIDER

  Name: Kenneth Sneider

  Title: Vice President
 
   

  GUARANTORS:
 
   

  BOWNE BUSINESS COMMUNICATIONS, INC.,

  a New York corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE ENTERPRISE SOLUTIONS, L.L.C.,

  a New York limited liability company
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF ATLANTA, INC.,

  a Georgia corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF BOSTON, INC.,

  a Massachusetts corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF CHICAGO, INC.,

  a Delaware corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF CLEVELAND, INC.,

  a Ohio corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President

6



--------------------------------------------------------------------------------



 



     

  BOWNE OF DALLAS LIMITED PARTNERSHIP,

  a Delaware limited partnership
 
   

  By: BOWNE OF DALLAS, INC.,

  a Delaware corporation, as General Partner
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF LOS ANGELES, INC.,

  a California corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF NEW YORK CITY, L.L.C.,

  a New York limited liability company
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF PHOENIX, INC.,

  an Arizona corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE OF SOUTH BEND, INC.,

  a Delaware corporation
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BGS COMPANIES, INC.,

  a Delaware corporation, (also as successor by merger with Bowne Localization,
Inc., a Delaware corporation)
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President
 
   

  BOWNE TRANSLATION SERVICES, LLC,

  a New York limited liability company
 
   

  By: /s/ SCOTT L. SPITZER

  Name: Scott L. Spitzer

  Title: Vice President

7